Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species A (figure 1; claims 1-10) in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2018/0188575).
Regarding claim 1, Yamazaki et al. (figure 18) discloses a display panel, comprising: 
a base substrate and an encapsulation substrate (51 and 61; see at least paragraph 0133) which are oppositely arranged and are connected in cell alignment through sealant (141); 
a planarization layer on one side of the sealant facing the base substrate (215); 
a first metal layer (283) which is patterned and on one side of the planarization layer facing the base substrate, wherein the first metal layer has a first area and a second area, an orthographic projection of the second area on the encapsulation substrate has a first overlapping area with an orthographic projection of the sealant on the encapsulation substrate; and 
a first isolation layer (220, 214) on one side of the second area away from the base substrate.
Regarding claim 2, Yamazaki et al. (figure 18) discloses wherein in an extension direction of the second area, the orthographic projection of the second area on the encapsulation substrate coincides with the orthographic projection of the sealant on the encapsulation substrate (figure 18).
Regarding claim 3, Yamazaki et al. (figure 18) discloses an interlayer insulating layer (220) on one side of the first area facing the base substrate; and a first via hole penetrating through the interlayer insulating layer; wherein the first isolation layer is formed by the interlayer insulating layer, and the first area and the second area are connected through the first via hole.
Regarding claim 4, Yamazaki et al. (figure 18) discloses a second metal layer (281) which is patterned and on one side of the interlayer insulating layer facing the base substrate, 
Regarding claim 5, Yamazaki et al. (figure 18) discloses a gate insulating layer on one side of the first part facing the base substrate; a buffering layer (212, 214) on one side of the gate insulating layer facing the base substrate; and a second via hole penetrating through the gate insulating layer and the buffering layer, wherein the second isolation layer is formed by the gate insulating layer and the buffering layer, and the first part and the second part are connected through the second via hole.
Regarding claim 6, Yamazaki et al. (figure 18) discloses a metal light shielding layer on one side of the buffering layer facing the base substrate, wherein the metal light shielding layer and the second part of the second metal layer are in a same layer (part of 281).
Regarding claim 7, Yamazaki et al. (figure 18) discloses wherein a material of the interlayer insulating layer is silicon nitride or silicon oxide (see at least paragraph 0192).
Regarding claim 8, Yamazaki et al. (figure 18) discloses wherein a material of the planarization layer is a transparent acrylic material (see at least paragraph 0192).
Regarding claim 9, Yamazaki et al. (figure 18) discloses a passivation layer between the planarization layer and the sealant (123 or 125).
Regarding claim 10, Yamazaki et al. (figure 18) discloses a display device, comprising the display panel according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871